—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to assault in the second degree (Penal Law § 120.05 [2]) in satisfaction of charges arising from an incident involving an armed robbery, and he waived his right to appeal as a condition of the plea bargain (see, People v Seaberg, 74 NY2d 1, 11). That general waiver encompasses his contentions that County Court abused its discretion in denying his request for youthful offender status (see, People v Weston, 275 AD2d 915; People v Franklin, 261 AD2d 900, lv denied 94 NY2d 823) and that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737). In any event, we conclude that the court did *926not abuse its discretion in denying defendant’s request for youthful offender status (see, People v Jones, 247 AD2d 883, lv denied 91 NY2d 974) and that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Lawton, JJ.